Case: 13-158    Document: 3     Page: 1    Filed: 11/22/2013




           NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

               IN RE LEE HOLLAND, JR.,
                      Petitioner.
               __________________________

                        2013-158
               __________________________

    On Petition for Writ of Mandamus to the United
States Court of Appeals for Veterans Claims in No. 09-
CV-1481, Chief Judge Bruce E. Kasold.
              __________________________

                     ON PETITION
               __________________________

   Before NEWMAN, PROST, and REYNA, Circuit Judges.
PER CURIAM.
                        ORDER
    Lee Holland, Jr. (“Holland”) seeks a writ of mandamus
directing the Department of Veterans Affairs (the “De-
partment”) to, among other things, award him a total
disability rating.
    This litigation began when Holland filed claims with
the Department seeking a higher disability rating for his
service-connected rheumatoid arthritis (“RA”) of multiple
joints or a total disability rating based on individual unem-
ployability (“TDIU”).
Case: 13-158     Document: 3     Page: 2    Filed: 11/22/2013




IN RE HOLLAND                                               2


    After the Board of Veterans’ Appeals (“Board”) denied
his claims, Holland appealed to the United States Court of
Appeals for Veterans Claims (“Veterans Court”). Before
that court, Holland argued, in relevant part, that the Board
should have recognized a number of diseases caused by his
RA medication, including gastroesophigal reflux disease,
diverticulitis, and eye problems.
    On January 11, 2011, the Veterans Court affirmed the
Board’s decision. In doing so, the court noted that while
“the record does not reflect that these [claims] were reason-
ably raised before the Board or otherwise reasonably raised
by Mr. Holland,” that “the Secretary has indicated that he
has referred Mr. Holland’s brief to the RO for processing.”
    The Veterans Court entered judgment on February 3,
2011. The court received Holland’s notice of appeal on July
14, 2011, 161 days after the date of judgment. Because the
appeal was untimely, we dismissed the appeal on January
13, 2012. See Holland v. Shinseki, 463 F. App’x 919 (Fed.
Cir. 2012). Holland filed a motion for reconsideration that
was denied on June 7, 2012. He now files this petition.
    A party who seeks a writ bears the burden of proving
that he has no other means of attaining the relief desired,
Mallard v. U.S. Dist. Court, 490 U.S. 296, 309 (1989), and
that the right to issuance of the writ is “clear and indisput-
able.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33,
35 (1980). Holland does not satisfy this test. Holland could
have challenged the Veterans Court’s decision, but failed to
timely appeal from that ruling. In any event, because
Holland can still obtain meaningful relief on the issues
raised in his petition through the Department’s claim
processing procedures and the ordinary channels of appeal,
mandamus would be inappropriate.
Case: 13-158         Document: 3   Page: 3   Filed: 11/22/2013




3                                               IN RE HOLLAND



      Accordingly,
      IT IS ORDERED THAT:
      The petition for writ of mandamus is denied.

                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s26